Weiss, P. J. (dissenting).
The lack of any provision for withdrawal from membership in the public benefit corporation created by Public Authorities Law, article 8, title 13-H has resulted in a conundrum of major proportions for both plaintiff and defendant. While the procedure for entry into defendant has been meticulously set forth in Public Authorities Law § 2050-cc (4), the statute makes absolutely no provision nor does it set forth a mechanism for withdrawal. Supreme Court adopted plaintiff’s argument that such absence was a legislative oversight or unintended omission which rendered the statute flawed, allowing plaintiff the option to unilaterally withdraw.
On this appeal, defendant again urges and the majority of this court has held that the absence of withdrawal language was intentional, not just a legislative oversight (see, Matter of Alonzo M. v New York City Dept, of Probation, 72 NY2d 662, 665), and that withdrawal may only be accomplished by subsequent legislation enacted specifically for that purpose. It is beyond cavil that plaintiff’s withdrawal from defendant could be effected by an act of the Legislature, a fact with which Margretta Morris, defendant’s executive director, not only agrees, but even states that defendant has already requested such action by the Legislature. Inasmuch as Morris avers that "[defendant] has no intention of trying to prevent plaintiff or any other town from withdrawing from participation in [defendant]”, and because she further states that "[defendant] itself has also requested that the Legislature set forth a specific procedure for the various 'towns’ to follow in the event they decide to withdraw and we are currently drafting legislation which we will seek to have introduced for that purpose”, it seems to me that the judgment which fashioned the relief sought should be affirmed.
While defendant contends that " 'an irrefutable inference *43must be drawn that what is omitted or not included [in the statutes] was intended to be omitted or excluded’ ” (Patrolmen’s Benevolent Assn, v City of New York, 41 NY2d 205, 208-209, quoting McKinney’s Cons Laws of NY, Book 1, Statutes § 240), plaintiff argues conversely that the absence of a specific provision precluding a town from withdrawing by its own resolution is a clear indication that the Legislature did not intend to preclude its withdrawal.*
Although defendant is perpetual in duration, there is no indication that membership by the towns is similarly perpetual. Defendant concedes this situation to be the result of an apparent oversight by the Legislature, yet it nonetheless urges that plaintiff is "locked in” to membership until the Legislature does something about withdrawal procedures. While the majority correctly holds that the Legislature alone has the power to create, modify and dissolve public corporations (NY Const, art X, § 5), I do not perceive that plaintiff’s withdrawal constitutes the creation, modification or dissolution of defendant. What I do perceive is that the absence of any provisions for withdrawal leaves those towns, which by their own affirmative actions enrolled as members of defendant, all of the constitutional and statutory obligations and powers to enact legislation and ordinances which relate to their own property and affairs (NY Const, art IX, §§ 1, 2; Municipal Home Rule Law § 10; Town Law §§ 60, 64), including legislation to withdraw from public corporations. It is only when a local law, ordinance or resolution conflicts or is inconsistent with the provisions of Public Authorities Law, article 8, title 13-H (see, Public Authorities Law § 2050-yy) that such legislative action is invalid (see, Albany Area Bldrs. Assn, v Town of Guilder-land, 74 NY2d 372, 376). It is difficult to conclude that the resolutions of plaintiff’s Town Board passed on October 14, 1991 to withdraw from defendant and on December 23, 1991 rescinding and revoking the November 13, 1989 resolution which approved plaintiff’s entry into defendant, can be found *44inconsistent or conflicting with the enabling legislation which created defendant in the total absence of any specific language or provisions precluding the two subject resolutions. I would reject the argument that other legislation which created other public authorities or provided for the withdrawal of a member from another public authority are precedents which compel this court to find that withdrawal from any public authority can only be accomplished by subsequent legislation. Put another way, it is difficult to understand why the same act of a town government statutorily required for its entry into defendant corporation should not suffice for withdrawal by that same town.
For these reasons, I would affirm Supreme Court’s judgment.
Yesawich Jr., Levine and Mahoney, JJ., concur with Harvey, J.; Weiss, P. J., dissents in a separate opinion.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as granted plaintiff’s cross motion for summary judgment, denied defendant’s motion for summary judgment and made a declaration in plaintiffs favor; defendant’s motion for summary judgment is granted, plaintiffs cross motion for summary judgment is denied, and it is declared that plaintiffs resolution rescinding and revoking its membership in defendant is not valid without first obtaining authorization from the Legislature; and, as so modified, affirmed.

 I note the enactment of chapter 391 of the Laws of 1992 (amending Public Authorities Law article 8 by adding a new title 13-L) which creates the Greater Troy Area Solid Waste Management Authority. Public Authorities Law § 2052-c (6) (c) states: "Upon the filing of the certificate with the secretary of state as set forth in paragraph (a) of this subdivision, each local government filing such certificate shall be prohibited from withdrawing from the authority. A local government may withdraw from the authority only pursuant to a state law that complies with the terms of paragraph (b) of this subdivision.” Obviously, when the Legislature intends to limit withdrawal from a public benefit corporation, specific language is utilized.